                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TURNER,                                          Case No. 21-cv-02169-PJH
                                                       Plaintiff,
                                   8
                                                                                          ORDER OF DISMISSAL
                                                 v.
                                   9

                                  10     ,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This case was opened when plaintiff, a state prisoner in Michigan proceeding pro

                                  14   se, wrote a letter to the court regarding a violation of his rights. In an effort to protect his

                                  15   rights, it was filed as a new case. Plaintiff was informed that he had not filed a complaint

                                  16   and was given twenty-eight days to do so. He also was sent a notice that he had not

                                  17   paid the filing fee or applied for leave to proceed in forma pauperis (“IFP”); again, he was

                                  18   allowed twenty-eight days to either pay the fee or file the application. A copy of the

                                  19   court’s form for applications to proceed IFP was provided with the notice. Twenty-eight

                                  20   days has passed and plaintiff has not submitted any filing or otherwise communicated

                                  21   with the court. This case is therefore DISMISSED without prejudice. No fee is due.

                                  22          IT IS SO ORDERED.

                                  23   Dated: May 10, 2021

                                  24

                                  25                                                               /s/ Phyllis J. Hamilton
                                                                                                  PHYLLIS J. HAMILTON
                                  26                                                              United States District Judge
                                  27

                                  28
